from pay PO119 of Embers andhaveo
    60 deduOt.ed
    oaweapoabingamountdeda~tedfrolD~~~
    avallablefor paying teachfst salaries, and
    traneadt same to the Executlre Searetary of the
    State Ward of Trustees as provided for in tus
    &Lct. Any college or unirex%ity or other eduo~~
    tioual institutionor ageuq nupportedin whole
    or in part by the State 6hall hare the amouut re-
    tained or dM.uated from the f'uudsregularly ap-
    proprlatedby the State for the ourreut maiute-
    nanoe for such educationaldepartmate and insti-
    tutiona .' -- SeC. 8, U. B. 60.602, Uh. 2W, 48th
    Legislature, Reg. Sess., VWIOII’S    Tax. Beso. &aw
    ser., pp. 621-622, aroeading2eo. 2 of Art. 2222-1,
    kev. Cir. Stat. Vernoats Codifioatlon.
          St rill thus be seeu that the deductions when made
*shall be paid Into said Teaaher Daring Ihad.@
          The verb "pap is one of ditrerent meanlnga, aoeord-
ing to the context. Vhen uoed rith respeot to a debt, it
meaus to eotiafy,aud ouoh paymutmaybe     either in oash,or
other t&lug uhatsoerer acceptable to the aredltor. Iu cm-
mercial understahd%ng,Ouets cheek is paid when the drawee-
bank, respeatingthe maker'6 order, delimrs the stunaalled
for to the holder of the check. In yet auother seuse the
word meaue to deliVerc depouit, or plaoe in the ha&is ot
auother, a mu of nouey held in trust.
         CbViously,the payment requtred by the statute uuder
oonsiderationis that of the last illustration.
          The relation between the Wxpleyer am¶ the State
Teachurs Retiremeut System is not one of debtor aud oreditor,
but on the contrary is statutory - that Is to saJ, one of
                             of a publio fund. PaVBmut,
contributor to and custod.l.an
therefore, by the employing authority to them     xaesnsthe
delivery or deposit by the oontributor and the receipt by
the oustodian of theprmd,andthis mustbeinlawful money,
or at least In ite equivalent- united sttitesmom?y order
or commroial paper cmverttble imediately at the place of
receipt into cash for actual deposits.
          From what wo have soid it is clear we are of'the
opinion your question should be answered in the affincatire.
OS course, we should not be understood as holding that you
                                                        464




rould be forbidden to oocept s pereonsl cheek in auoh
oaaea, for such accepting of a check would neoes&l~
be fpr 6OllectiOn a&  Credit OtiJ.




                         vwy   truly yours,
                       AT~OIUNX WllERAL OF   T